 Case 14-26046        Doc 127         Filed 10/07/19 Entered 10/07/19 15:34:31    Desc Main
                                       Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )     CASE NO. 14 B 26046
         Steven M Gilbert,                     )     HON. Donald R. Cassling
                                               )     CHAPTER 13
         DEBTOR                                )

                                        NOTICE OF MOTION

To:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, STE 3850, Chicago, IL 60603;

         Lesley D Lueke, Aldridge Pite, LLP, 4375 Jutland Dr., Suite 200, P.O. Box 17933
         San Diego, CA 92117, representing Wells Fargo Bank, N.A.;

         Damon G Newman, Quintairos, Prieto, Wood & Boyer, P.A., 233 South Wacker Dr., 70th
         Floor, Chicago, IL 60606, representing 21st Mortgage Corporation;

         21st Mortgage Corporation, PO Box 477, Knoxville, TN 37901;

         Terri M Long, Law Office of Terri M. Long, 2056 Ridge Road, Homewood, IL 60430,
         representing U.S. Bank Trust National Association;

         Terri M Long, Law Office of Terri M. Long, 2056 Ridge Road, Homewood, IL 60430,
         representing SN Servicing Corporation;


         See attached Service List.

        Please take notice that on October 31, 2019, at 9:30 a.m., I shall appear before the
Honorable Donald R. Cassling in Courtroom 619 in the Federal Dirksen Building, 219 S. Dearborn
Street, Chicago, Illinois and present the attached motion and you may appear if you so choose.
 Case 14-26046       Doc 127     Filed 10/07/19 Entered 10/07/19 15:34:31           Desc Main
                                  Document     Page 2 of 6


                                    PROOF OF SERVICE

      The undersigned, an attorney, certifies that he sent this notice and the attached motion on
October 7, 2019, to:

       The Chapter 13 Trustee listed above via electronic notice; and

To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.


                                                    /s/ Anthony Kudron __
                                                    Attorney for Debtor

                                                    The Semrad Law Firm, LLC
                                                    20 South Clark Street, 28th Floor
                                                    Chicago, IL 60603
                                                    (312) 913-0625
                  Case
Label Matrix for local    14-26046
                       noticing          Doc 127(p)21ST
                                                   Filed   10/07/19
                                                        MORTGAGE          Entered 10/07/19 15:34:31
                                                                 CORPORATION                             Desc
                                                                                             ClearSpring Loan    Main Inc
                                                                                                              Services,
0752-1                                               Document
                                                PO BOX 477              Page  3 of 6         18451 North Dallas Parkway Suite 100
Case 14-26046                                     KNOXVILLE TN 37901-0477                        Dallas,, TX 75287-5209
Northern District of Illinois
Eastern Division
Thu Aug 8 14:40:42 CDT 2019
WELLS FARGO BANK, N.A.                            U.S. Bankruptcy Court                          Aurora Bank Fsb
c/o Codilis & Associates, P.C.                    Eastern Division                               10350 Park Meadows Dr St
15W030 N. Frontage Road, Suite 100                219 S Dearborn                                 Littleton, CO 80124-6800
Burr Ridge, IL 60527-6921                         7th Floor
                                                  Chicago, IL 60604-1702

Bsi Financial Services                            Cap One                                        Cap One
314 S Franklin St                                 26525 N Riverwoods Blvd                        Po Box 30253
Titusville, PA 16354-2168                         Mettawa, IL 60045-3440                         Salt Lake City, UT 84130-0253



Cap One                                           Cavalry Portfolio Se                           Cavalry SPV I, LLC
Po Box 85064                                      500 Summit Lake Drive                          500 Summit Lake Drive, Ste 400
Glen Allen, VA 23058                              Valhalla, NY 10595-2322                        Valhalla, NY 10595-2321



City of CHicago Department of Water               City of Chicago Department of Finance          Codilis & Associates
333 South State Street                            Bureau of Water Billing and                    115W030 N. Frontage Road
Suite ll10                                          Customer Service                             Ste. 100
Chicago, IL 60604-3957                            333 South State Street - Suite 330             Willowbrook, IL 60527
                                                  Chicago, Illinois - IL 60604-3965

ComEd                                             Commonwealth Edison Company                    Cook County Treasurer
3 Lincoln Center                                  3 Lincoln Center                               118 N. Clark, Room 112
Attn: Bankruptcy Section                          Attn: Bankruptcy Department                    Chicago, IL 60602-1590
Oakbrook Terrace, IL 60181-4204                   Oakbrook Terrace, IL 60181-4204


Cook County Treasurer                             Credit One Bank Na                             FCI
PO Box 4488                                       Po Box 98875                                   3703 W Lake Ave
Carol Stream, IL 60197-4488                       Las Vegas, NV 89193-8875                       Glenview, IL 60026-1266



Green Tree                                        Illinois Title Loans                           Illinois Title Loans, Inc.
800 Landmark Towers                               2217 S. Cicero Ave.                            c/o The Salkin Law Firm, P.A.
Saint Paul, MN 55102                              Cicero, IL 60804-2410                          8211 West Broward Boulevard
                                                                                                 Suite 375
                                                                                                 Plantation, FL 33324-2741

LVNV Funding, LLC its successors and assigns      Nicor Gas                                      Ocwen Loan Servicing L
assignee of FNBM, LLC                             P.O. Box 549                                   3451 Hammond Ave
Resurgent Capital Services                        Aurora, IL 60507-0549                          Waterloo, IA 50702-5345
PO Box 10587
Greenville, SC 29603-0587

PEOPLES GAS LIGHT & COKE COMPANY                  People’s Gas                                   Portfolio Recovery Ass
200 EAST RANDOLPH STREET                          130 E. Randolph Drive                          120 Corporate Blvd Ste 1
CHICAGO, ILLINOIS 60601-6433                      Chicago, IL 60601-6207                         Norfolk, VA 23502-4952
                  Case
(p)PORTFOLIO RECOVERY     14-26046
                      ASSOCIATES LLC     Doc 127Village
                                                   Filedof 10/07/19       Entered 10/07/19 15:34:31
                                                           Maywood Water Dept                            DescN.A.
                                                                                             WELLS FARGO BANK,   Main
PO BOX 41067                                         Document
                                                40 Madison St.          Page  4 of 6         Attention: Bankruptcy Department MAC ï¿½
NORFOLK VA 23541-1067                                Maywood, IL 60153-2323                               3476 Stateview Blvd.
                                                                                                          Fort Mill, SC 29715-7203


Wells Fargo Bank, N.A.                               Wfhm                                                 Anthony J Kudron
c/o Lesley D. Lueke                                  7255 Baymeadows Wa Po Box 10335                      The Semrad Law Firm, LLC
ALDRIDGE PITE, LLP                                   Des Moines, IA 50306-0335                            20 S. Clark St., Suite 2800
4375 Jutland Drive, Suite 200                                                                             Chicago, IL 60603-1811
P.O. Box 17933
San Diego, CA 92177-7921
Elizabeth Placek                                     Kristen C   Wasieleski                               Michael A Miller
The Semrad Law Firm, LLC                             Blitt and   Gaines, PC                               The Semrad Law Firm, LLC
20 S. Clark                                          661 Glenn   Avenue                                   20 S. Clark, 28th Floor
28th Floor                                           Wheeling,   IL 60090-6017                            Chicago, IL 60603-1811
Chicago, IL 60603-1811

Patrick S Layng                                      Steven M Gilbert                                     Tom Vaughn
Office of the U.S. Trustee, Region 11                3427 Madison Street                                  55 E. Monroe Street, Suite 3850
219 S Dearborn St                                    Bellwood, IL 60104-2117                              Chicago, IL 60603-5764
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


21st Mortgage Corporation                            Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
PO Box 477                                           successor to CAPITAL ONE                             successor to CAPITAL ONE, NA
Knoxville, TN 37901                                  BANK (USA), N.A (ORCHARD BANK)                       PO Box 41067
                                                     POB 41067                                            Norfolk, VA 23541
                                                     Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)SN Servicing Corporation                          (u)U.S. Bank Trust National Association              (d)ClearSpring Loan Services, Inc
                                                                                                          18451 North Dallas Parkway
                                                                                                          Suite 100
                                                                                                          Dallas, TX 75287-5209


End of Label Matrix
Mailable recipients    41
Bypassed recipients     3
Total                  44
 Case 14-26046        Doc 127     Filed 10/07/19 Entered 10/07/19 15:34:31             Desc Main
                                   Document     Page 5 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                           )
                                                 )    CASE NO. 14 B 26046
         Steven M Gilbert,                       )    HON. Donald R. Cassling
                                                 )    CHAPTER 13
         DEBTOR.                                 )
                                 MOTION TO MODIFY PLAN

         NOW COMES the Debtor, Steven M Gilbert, by and through Debtor’s attorneys, The

Semrad Law Firm, LLC, and hereby moves this Honorable Court to allow the Debtor to modify

the Chapter 13 Plan; Debtor states the following:


         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334 &

                157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.     On July 15, 2014, Debtor filed the above captioned voluntary petition for relief

                under Chapter 13 of the United States Bankruptcy Code.

         3.     On December 18, 2014, this Honorable Court entered an Order confirming Debtor’s

                Chapter 13 Plan of reorganization.

         4.     The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of

                their allowed claims, and general unsecured creditors without priority are to be paid

                10.00% of their allowed claims.

         5.     The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

                Chapter 13 Trustee in the amount of $2,100.00 per month for 60 months.

         6.     On December 31, 2015, this Honorable Court entered an Order modifying Debtor’s

                confirmed Chapter 13 Plan and increased plan payments to $2,185.00 per month

                for the remainder of the plan.
 Case 14-26046         Doc 127     Filed 10/07/19 Entered 10/07/19 15:34:31             Desc Main
                                    Document     Page 6 of 6


       7.       Debtor wishes to reduce the percentage paid to general unsecured creditors to the

                percentage and amounts that have been paid already.

       8.       Debtor wishes to reduce the plan base amount to the amount that has been paid

                already in the instant case.

       9.       Debtor respectfully requests this Honorable Court modify the confirmed Chapter

                13 Plan pursuant to Section 1329(A) of the United States Bankruptcy Code to

                decrease the percentage paid to general unsecured creditors to the percentage that

                has been paid already and the plan base amount to the amount that has been paid

                already.

       10.      Debtor has filed the instant case in good faith and is in a position to proceed.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:


       A. That the percentage paid to general unsecured creditors is reduced to the percentage

             that has already been paid and the plan base amount is decreased to the amount that has

             been paid already; and

       B. For such other relief as the Court deems fair and proper.



                                                       Respectfully Submitted,

                                                               /s/ Anthony Kudron_____
                                                               Attorney for the Debtor
                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
